Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Koebrich et al. (US 2012/0319926 A1, hereinafter “Koebrich”) in view of Kaneko (US 2021/0081159 A1, hereinafter “Kaneko”).

As to claim 1, Koebrich (Fig. 3a) discloses a multi-vision display device (300) comprising:
a timing controller (318) configured to receive source data and timing signals from a host (Para. 0041), and generate a data packet comprising image data and control data (Para. 0041-0042, 0052, data and address information);
a plurality of display panels (312a, 312b); and
a plurality of display driver integrated circuits (ICs) cascade-connected to each other (Fig. 4; Para. 0052, since the display module are series connected, the circuits of the display modules are also series connected) each connected to any one of the plurality of display panels (Para. 0055-0056),
Koebrich does not disclose wherein the control data includes a panel identifier indicating how many display panels have been connected among the plurality of display panels prior to a display panel provided with the data packet, and
wherein the plurality of display drivers ICs modulate the panel identifier provided from one of the timing controller and a front end display driver, and provide the modulated panel identifier to a rear end display driver.
However, Kaneko teaches wherein the control data includes a panel identifier indicating how many display panels have been connected among the plurality of display panels prior to a display panel provided with the data packet (Fig. 3; Para. 0035), and
wherein the plurality of display drivers ICs modulate the panel identifier provided from one of the timing controller connected to an end unit of the plurality of display driver ICs cascade-connected to each other and a front end display driver, and provide the modulated panel identifier to a rear end display driver (Para. 0034-0035, the master-side image display apparatus is allocated ID1, and the automatic ID allocation function is executed to ID other display device. Since the slave display apparatus are assigned ID numbers in an incremental order, the automatic ID allocation function has to receive the ID number of the previous display apparatus to allocate the ID number to the next display).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kaneko to include an automatic ID allocation function in the device disclosed by Koebrich. The motivation would have been to determine the number of connected display apparatus (Kaneko; Para. 0035). 


Claims 2-3, 5-9, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable Koebrich and Kaneko further in view of Liu et al. (US 2016/0274856 A1, hereafter “Liu”).

As to claim 2, Koebrich (Fig. 4) discloses the multi-vision display device of claim 1, wherein each of the plurality of display driver ICs (412) comprises:
a receiver (422) configured to receive the data packet (Para. 0051);
a driving unit (422) configured to use the image data corresponding to the panel identifier, generate a data voltage, and provide the data voltage to the display panel (Para. 0052, 0055-0056, transmitting power and data signal is interpreted to read on data voltage);
a panel identifier modulator configured to modulate the panel identifier (Para. 0018; Kaneka teaches incrementing the panel IDs as discussed above);
a transmitter (422) configured to output the data packet to the display driver IC connected to a rear end of the transmitter (Para. 0051, 0125, the next driver IC, and the circuit 422 performs functions of receiver, a driving unit and transmitter as claimed.).
Koebrich does not disclose a decoder configured to decode the received data packet; and
an encoder configured to encode the data packet to include the modulated panel identifier. 
However, Liu (Fig. 6) teaches a decoder (521) configured to decode the received data packet (Para. 0055); and
an encoder (523) configured to encode the data packet to include the modulated panel identifier (Para. 0059). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Liu to add an encoder and a decoder in a circuit disclosed by Koebrich/Kaneko. The motivation would have been to achieve good transmission of data (Liu; Para. 0036, 0060). 

As to claim 11, Koebrich discloses (Fig. 4) a display driver (412) comprising:
a receiver (422) configured to receive the data packet (Para. 0051);
a driving unit (422) configured to use the image data corresponding to the panel identifier, generate a data voltage, and provide the data voltage to the display panel (Para. 0052, 0055-0056, transmitting power and data signal is interpreted to read on data voltage);
a transmitter (422) configured to output the data packet to the display driver IC connected to a rear end of the transmitter (Para. 0051, 0125, the next driver IC, and the circuit 422 performs functions of receiver, a driving unit and transmitter as claimed.).
Koebrich does not disclose a panel identifier modulator configured to modulate the panel identifier included in the control data provided from a timing controller or a front end display driver IC to provide the  modulated panel identifier to a rear end display driver IC ;
a decoder configured to decode the received data packet; and
an encoder configured to encode the data packet to include the modulated panel identifier. 
However, Kaneko teaches a panel identifier modulator configured to modulate the panel identifier included in the control data provided from a timing controller or a front end display driver IC to provide the  modulated panel identifier to a rear end display driver IC (Fig. 3; Para. 0034-0035, the master-side image display apparatus is allocated ID1, and the automatic ID allocation function is executed to ID other display device. Since the slave display apparatus are assigned ID numbers in an incremental order, the automatic ID allocation function has to receive the ID number of the previous display apparatus to allocate the ID number to the next display).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kaneko to include an automatic ID allocation function in the device disclosed by Koebrich. The motivation would have been to determine the number of connected display apparatus (Kaneko; Para. 0035). 
Further, Liu (Fig. 6) teaches a decoder (521) configured to decode the received data packet (Para. 0055); and
an encoder (523) configured to encode the data packet to include the modulated panel identifier (Para. 0059). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Liu to add an encoder and a decoder in a circuit disclosed by Koebrich/Kaneko. The motivation would have been to achieve good transmission of data (Liu; Para. 0036, 0060). 

As to claim 3, Kaneko teaches the multi-vision display device of claim 2, wherein the panel identifier modulator is configured to increase the panel identifier included in the control data provided from the front end display driver IC or the timing controller by 1 and generate the modulated panel identifier (Fig. 3, ID1, ID2, ID3..).
The above rejection also stands for the similar driver of claim 12.

As to claim 5, Koebrich discloses the multi-vision display device of claim 2, wherein the data packet comprises a series of data packets of the image data to be displayed on the plurality of display panels during 1 horizontal cycle (Para. 0041, 0052, data packets are generated in sequence of frames, and send serially to the modules).

As to claim 6, Koebrich does not disclose the multi-vision display device of claim 2, wherein each of the plurality of display driver ICs further comprises a delay unit configured to generate a compensation time based on the panel identifier, cause the driving unit to delay the data voltage by the compensation time, and provide the data voltage to the display panel.
However, Kaneko (Fig. 6) wherein each of the plurality of display driver ICs further comprises a delay unit (Fig. 7 element 108; Fig. 8 element 206) configured to generate a compensation time based on the panel identifier (Para. 0057-0058, 0064, 0072), cause the driving unit to delay the data voltage by the compensation time, and provide the data voltage to the display panel (Para. 0089-0090).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kaneko to include a power management unit in in the device disclosed by Koebrich/Liu. The motivation would have been to shorten the time from when operations of turning on the power sources are performed until when all the display devices become operable (Kaneko; Para. 0007). 
The above rejection also stands for the similar driver of claim 14.

As to claim 7, Liu (Fig. 5) teaches the multi-vision display device of claim 6, wherein the delay unit is configured to generate the compensation time based on a delay time per display driver IC (Para. 0047, the delay time is based on inrush current of each display device), the panel identifier provided to each of the display driver ICs, and a number of connected display devices (Para. 0047).
The above rejection also stands for the similar driver of claim 15.

As to claim 8, Liu teaches the multi-vision display device of claim 2, wherein the data packet encoded by the encoder comprises data equal to the image data generated by the timing controller (Para. 0059, since the video data generated by the timing controller is encoded, the encoded data will be equal to the video data).
The above rejection also stands for the similar driver of claim 16.

As to claim 9, Liu discloses the multi-vision display device of claim 2, wherein the rear end display driver IC is configured to extract the image data corresponding to the modulated panel identifier from the encoded data packet and provide it to the driving unit (Para. 0052, 0055-0056, Liu as disclosed above teaches the encoded data).
The above rejection also stands for the similar driver of claim 17.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koebrich, Kaneko and Liu as applied to claim 2 above, and further in view of Zerphy et al. (US 2007/0241988 A1, hereinafter “Zerphy”).

As to claim 4, Koebrich/Kaneko does not disclose the multi-vision display device of claim 2, wherein the panel identifier modulator is configured to decrease the panel identifier included in the control data provided from the front end display driver IC or the timing controller by 1 and generate the modulated panel identifier
However, Zerphy discloses the multi-vision display device of claim 2, wherein the panel identifier modulator is configured to decrease the panel identifier included in the control data provided from the front end display driver IC or the timing controller by 1 and generate the modulated panel identifier (Para. 0126).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zerphy to number the display panels in descending order in the device disclosed by Koebrich/Kaneko/Liu. The combination would have merely yielded the predictable results. 
The above rejection also stands for the similar driver of claim 13.


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koebrich, Kaneko and Liu as applied to claims 2 and 11 above, and further in view of Lee et al. (US 2017/0186370 A1, hereinafter “Lee”).

As to claim 10, Koebrich does not disclose the multi-vision display device of claim 2, wherein the decoder is configured to decode a serial data packet received by the receiver and convert the serial data packet into a parallel data packet.
However, Lee teaches wherein the decoder is configured to decode a serial data packet received by the receiver and convert the serial data packet into a parallel data packet (Para. 0107). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to convert a serial data packet into a parallel data packet in the device disclosed by Koebrich/Kaneko/Liu. The motivation would have been to supply display data to parallel displays (Lee; Fig. 15).
The above rejection also stands for the similar driver of claim 18.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Tomooka et al. (US 2001/0006375 A1) also teaches assigning panel ID number (Fig. 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625